PER CURIAM.
This matter is before the Court on Report of Referee and Petition for Conditional Guilty Plea to violations of article XI, rule 11.13(6)(a) of the Integration Rule of The Florida Bar and Disciplinary Rules 6-101(A)(3), 6-102(A), 7-101(A)(2), 1-102(A)(4), 1-102(A)(6) and 6-101(A)(l) of the Code of Professional Responsibility of The Florida Bar. We approve the Report of Referee and Petition, and hereby reprimand Respondent, Jan Stewart Dubin, for these violations. The publication of this opinion in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $386.68 are hereby taxed against the Respondent, payable within 90 days of the Court’s opinion.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.